DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 102
Claims 1, 7, 8, 13-15, 19, 20 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Swank (USP 7,775,561).
In regards to claim 1, Swank discloses an exhaust gas-guiding pipe (316, see fig. 9) for an exhaust system of an internal combustion engine, the pipe comprising a connection area (331) provided at least one axial pipe end for connecting the pipe, extending in the direction of a pipe longitudinal axis, to another pipe to be pushed into the connection area, the connection area comprising:
a first slot (370; see column 6, lines 14-17 which states the slots 270 are of the type of USP 4,629,226 to Cassel, as well as column 7 lines 1-2 which states slots 370 are constructed similarly to slots 270) comprising a first slot first area (26, see Cassel) located closer to the pipe end and a first slot second area (38, see Cassel), which is located axially farther away from the pipe end and is offset in a circumferential direction in relation to the first slot first area; and
a second slot (370) comprising a second slot first area (26, see Cassel) located closer to the pipe end and a second slot second area (38, see Cassel), which is located axially farther away from the pipe end and is offset in a circumferential direction in relation to the second slot first area, the first slot first area and the first slot second slot area are each limited in a circumferential 
 the first slot inner transition edge is inclined at an angle in relation to a reference line extending in the circumferential direction (shown in fig. 5 of Cassel which shows the transition surfaces inclined at an angle F from a reference line);
the first slot outer transition edge is inclined at an angle in relation to a reference line extending in the circumferential direction (shown in fig. 5 of Cassel which shows the transition surfaces inclined at an angle F from a reference line); and
the second slot inner transition edge is inclined at an angle in relation to a reference line extending in the circumferential direction (shown in fig. 5 of Cassel which shows the transition surfaces inclined at an angle F from a reference line);

 In regards to claim 7, Swank further discloses the first slot first area and the second slot first area have essentially a same length of extension in the direction of the pipe longitudinal axis (see fig. 9).
In regards to claim 8, Swank further discloses the first slot and the second slot have an essentially mirror-symmetric configuration in relation to a symmetry axis that is essentially parallel to the pipe longitudinal axis (shown in fig. 9).
In regards to claim 13, Swank further discloses the outer transition edges of the two slots are bent at an angle in relation to one another in opposite directions and to an equal extent in relation to the reference line (shown in fig. 1 of Cassel).
In regards to claim 14, Swank discloses a pipe assembly, comprising: 
a first pipe (316) comprising a connection area (331) provided at least one axial pipe end for connecting the pipe, extending in the direction of a pipe longitudinal axis, to another pipe to be pushed into the connection area, the connection area comprising a first slot (370; see column 6, lines 14-17 which states the slots 270 are of the type of USP 4,629,226 to Cassel, as well as column 7 lines 1-2 which states slots 370 are constructed similarly to slots 270) comprising a first slot first area (26, see Cassel) located closer to the pipe end and a first slot second area (38, see Cassel), which is located axially farther away from the pipe end and is offset in a circumferential direction in relation to the first slot first area; and a second slot (370) comprising a second slot first area (26, see Cassel) located closer to the pipe end and a second slot second area (38, see Cassel), which is located axially farther away from the pipe end and is offset in a 
 the first slot inner transition edge is inclined at an angle in relation to a reference line extending in the circumferential direction (shown in fig. 5 of Cassel which shows the transition surfaces inclined at an angle F from a reference line);
the first slot outer transition edge is inclined at an angle in relation to a reference line extending in the circumferential direction (shown in fig. 5 of Cassel which shows the transition surfaces inclined at an angle F from a reference line); and
the second slot inner transition edge is inclined at an angle in relation to a reference line extending in the circumferential direction (shown in fig. 5 of Cassel which shows the transition surfaces inclined at an angle F from a reference line);

a second pipe (314) pushed into the connection area of the first pipe; and 
a pipe clamp (318) surrounding the first pipe in the connection area and pressing the first pipe radially against the second pipe.
In regards to claim 15, Swank further discloses the pipe clamp covers the slots provided in the connection area, in the direction of the pipe longitudinal axis, such that a slot bottom of the slots, which slot bottom is located at a distance from the pipe end, is covered by the pipe clamp (see fig. 8 for example).
In regards to claim 19, Swank further discloses each of the slots has a slot bottom located at a distance from the pipe end; and each slot area, in a region between the respective slot bottom and the transition edges of the respective slot is fully covered by the pipe clamp (see fig. 8 for example).
In regards to claim 20, Swank further discloses the pipe clamp comprises a clamp lock area arranged in the connection area in a circumferential region comprising a smaller angular extension between the first slot and the second slot and essentially centrally between the first slot and the second slot in the circumferential direction (shown in fig. 9).
In regards to claim 22, Swank further discloses the first slot second area and the second slot second area are offset in the circumferential direction towards one another or away from one another in relation to the first slot first area and the second slot first area (shown in fig. 1 of Cassel).

Claim Rejections - 35 USC § 103
Claims 2-6, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Swank as applied to claims 1, 7, 8, 13-15, 19, 20 and 22 above.
In regards to claims 2, 3, and 16, while Swank does not expressly disclose an angular distance between the first slot first slot area inner slot edge and the second slot first area inner slot edge is between 110 and 130 degrees, the angular distance may be determined through the use of routine experimentation during the engineering design process to optimize the functionality of the device, suited to the intended use and desired parameters.
It would have been obvious to one having ordinary skill in the art at the time of invention to modify Swank to have an angular distance between the first slot first slot area inner slot edge and the second slot first area inner slot edge be between 110 and 130 degrees, as the angular distance may be optimized to the desired operational parameters through the use of routine experimentation. A person of ordinary skill in the art undertaking such experimentation would have had a reasonable expectation of success and the results would have been predictable.
In regards to claim 4, Swank further discloses the first slot first area outer slot edge and the first slot second slot area outer slot edge extend essentially in the direction of the pipe longitudinal axis (shown in fig. 1 of Cassel); and
each outer slot edge and each inner slot edge extend essentially parallel to one another (shown in fig. 1 of Cassel).
In regards to claims 5 and 17, while Swank does not expressly disclose the first slot first area outer slot edge and inner slot edge are spaced apart by a circumferential distance in a range of 3 mm to 5 mm, the circumferential distance may be determined through the use of 
It would have been obvious to one having ordinary skill in the art at the time of invention to modify Swank to have the first slot first area outer slot edge and inner slot edge be spaced apart by a circumferential distance in a range of 3 mm to 5 mm, as the circumferential distance may be optimized to the desired operational parameters through the use of routine experimentation. A person of ordinary skill in the art undertaking such experimentation would have had a reasonable expectation of success and the results would have been predictable.
In regards to claim 6, while Swank does not expressly disclose the second slot first area outer slot edge and inner slot edge are spaced apart by a circumferential distance in a range of 3 mm to 5 mm, the circumferential distance may be determined through the use of routine experimentation during the engineering design process to optimize the functionality of the device, suited to the intended use and desired parameters.
It would have been obvious to one having ordinary skill in the art at the time of invention to modify Swank to have the first slot second area outer slot edge and inner slot edge be spaced apart by a circumferential distance in a range of 3 mm to 5 mm, as the circumferential distance may be optimized to the desired operational parameters through the use of routine experimentation. A person of ordinary skill in the art undertaking such experimentation would have had a reasonable expectation of success and the results would have been predictable.




Allowable Subject Matter
Claims 10-12 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 07 January 2021 have been fully considered but they are not persuasive. 
It is first noted that while Swank is being relied upon under 35 USC § 102, Swank states at column 6, lines 14-17 “the slots 270 are of the type of USP 4,629,226 to Cassel, which is incorporated by reference with respect to the description of the stair-step slots 270.” Therefore, portions of Cassel have been cited merely for clarification as the present structure.
In response to applicant’s argument that Swank does not disclose a transition edge that is inclined at an angle in relation to a reference line extending in a circumferential direction, it can be seen in figure 5 of Cassel that based on the punch shown, the transition edges 36, 46, would both extend at an angle “F” from a reference line extending in a circumferential direction. Therefore, the limitation has been met. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY T DRAGICEVICH whose telephone number is (571)270-0505.  The examiner can normally be reached on Monday-Friday 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew D. Troutman can be reached on (571) 270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/ZACHARY T DRAGICEVICH/Primary Examiner, Art Unit 3679                                                                                                                                                                                                        02/17/2021